Citation Nr: 0312188	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployabilty due to service-
connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from November 1970 to 
June 1972. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the regional office (RO) denied the veteran's claim for 
entitlement to service connection for PTSD, determined that 
he had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for schizophrenia, 
and denied entitlement to TDIU.

During a hearing in September 1999, the veteran, through his 
former representative, claimed entitlement to service 
connection for schizoaffective disorder and bipolar disorder.  
Those claims have not been adjudicated by the RO and are 
referred to the RO for appropriate action.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Generally, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as here, filed before the date of enactment and not yet final 
as of that date.

Pursuant to the regulations adopted to implement the VCAA, 
the Board has been given direct case development authority.  
The Board finds that further development of the issue of 
entitlement to service connection for PTSD is necessary.  
Therefore, the Board defers a decision on that issue pending 
further development.  As the issue of entitlement to TDIU is 
inextricably entertwined with the issue of entitlement to 
service connection for PTSD, the decision concerning that 
issue is also deferred. 

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  In a September 1992 rating decision the RO disallowed the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran did not appeal that decision. 

4.  The evidence submitted since the September 1992 rating 
decision concerning the claim for service connection for 
schizophrenia is cumulative or redundant of evidence 
previously considered, and the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied concerning 
his claim for service connection for schizophrenia.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The September 1992 RO decision denying service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 1991).


3.  New and material evidence has not been received since the 
RO's September 1992 rating decision and the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Schizophrenia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a chronic disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes psychosis.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held that 
in order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be related to an in-service occurrence or there 
must be evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).


The veteran contends that he has current disability from 
schizophrenia that he incurred during his active military 
service.  His claim for schizophrenia was disallowed in a 
September 1992 rating decision which he did not appeal.  The 
RO's September 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2002).  The 
claim can be reopened only with the submission of new and 
material evidence.

For the reasons and bases which are discussed below, the 
Board has determined that new and material evidence has not 
been submitted to reopen the claim for service connection for 
schizophrenia.

As defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

A slightly different definition of what constitutes new and 
material evidence has since been adopted, but the new 
definition does not apply to claims, such as the claim for 
service connection for schizophrenia on appeal in this case, 
which were pending prior to August 30, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, rather than since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the RO's September 1992 rating decision, the 
record consisted of service medical records, reports of VA 
hospitalizations, and notes of VA outpatient treatment.  

Service medical records show that the veteran was diagnosed 
with mild passive-aggressive personality disorder in August 
1972.  At the time of his October 1972 medical examination 
for separation from service, an examiner reported that there 
was no significant interval history.  The examiner did note 
the personality disorder.

During a VA neuropsychiatric examination in April 1973, the 
veteran's complaints were predominantly about his inability 
to find employment consistent with his training.  On mental 
status examination, he had no unusual ideas or thinking 
disorders.  He had a somewhat defensive attitude and his 
answers to questions were sometimes vague.  He was well 
oriented and his memory was intact.  The examiner reported a 
diagnosis of no neuropsychiatric disease.

VA hospital records document hospitalizations in August 1985 
for treatment of symptoms diagnosed as schizoaffective 
disorder and mixed personality disorder, in August 1987 for 
treatment of symptoms diagnosed as chronic paranoid 
schizophrenia, and in December 1987 for treatment for 
schizoaffective disorder, borderline personality, and 
substance abuse.  He was hospitalized in April 1992 for 
alcohol abuse and probable cocaine abuse.

A VA outpatient treatment record dated in January 1992 
documented an impression of decompensated chronic 
schizophrenia.

After considering the evidence summarized above, the RO, in 
its September 1992 rating decision, disallowed the veteran's 
request that his claim be reopened.  The RO noted that the 
veteran's claim had been finally disallowed by rating 
decisions in April 1973, April 1985, and February 1986.  His 
claim was also denied in November 1987.  In its September 
1992 rating decision, the RO's rating specialists reasoned 
that although some of the treatment records were new, they 
were not material, as such records did not provide a factual 
basis to establish that a nervous condition was incurred in 
or aggravated during the veteran's active military service.  
Nor was there a factual basis to grant service connection on 
a presumptive basis.  

The evidence received since the RO's September 1992 
disallowance of the veteran's claim for service connection 
for schizophrenia consists of summaries of VA 
hospitalizations, and VA outpatient treatment notes.

The VA hospital summaries document diagnoses of: 
polysubstance abuse; borderline and antisocial personality 
traits; alcohol, cocaine and marijuana dependency, and; mixed 
personality and borderline antisocial personality disorders.

VA outpatient treatment records dated in December 1999 
contain impressions of chronic paranoid-type schizophrenia 
and PTSD symptoms.  More recently dated VA outpatient 
treatment records contain diagnoses of PTSD.

The diagnosis reported after the most recent VA 
neuropsychiatric examination was chronic PTSD.

The Board has considered the veteran's testimony given in 
September 1999 before a regional office hearing officer and 
in August 2002 before the undersigned Member of the Board.  
During his testimony in September 1999, the veteran described 
incidents which he regarded to be stressors in service.  He 
also testified about his current inability to hold a job due 
to inability to get along with people.  He also testfied 
about his inability to interact successfully with close 
friends and family.  He testified that he was first diagnosed 
with schizophrenia in 1980 or 1983.  His testimony did not 
suggest the onset of symptoms of a neuropsychiatric disorder 
during his active military service.  The veteran testified in 
August 2002 that he was first diagnosed with schizophrenia in 
1987 or 1988.  He described some incidents in service which 
were stressful to him.  By implication, he attributed his 
current disability from schizophrenia to such stressful 
incidents.

The Board has reviewed the entire record.  All the evidence 
received since the September 1992 rating decision which 
denied entitlement to service connection for schizophrenia is 
new in the sense that such evidence had not been previously 
considered by agency decisionmakers.  However, all of such 
evidence is cumulative, as the evidence in the claims file in 
September 1992 showed that the veteran had disability from 
schizophrenia.  Further, the new evidence is not material 
because it is not probative of the question of whether the 
veteran's current disability from schizophrenia had its onset 
in service.  The veteran's own assertions that his disability 
from schizophrenia was incurred in service or is otherwise 
related to events during his service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render an opinion about the etiology of his 
neuropsychiatric disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that new and material evidence has not been 
received since the September 1992 disallowance of the 
veteran's claim for service connection for schizophrenia.  
Therefore, the Board concludes that the claim is not 
reopened.

II.  Applicability and Compliance with VCAA

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The regulations that do apply 
to this appeal add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. 
§§ 5102 and 5103.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A.  Third, under certain 
circumstances, the veteran must be notified of VA's inability 
to obtain certain records, including the identity of such 
records, and the efforts made by VA to obtain them.  

The appellant has been afforded a recent VA neuropsychiatric 
examination.  The RO has requested and obtained VA records 
and has obtained the veteran's available service medical 
records.  The veteran has been advised of the need for new 
and material evidence to reopen his claim for service 
connection for schizophrenia and has been advised of the type 
of evidence needed.  This was accomplished by the June 2000 
rating decision and the July 2000 statement of the case.  The 
meaning of new and material evidence was explained.  In a 
letter dated in April 2002, the veteran was advised of the 
type of evidence needed to substantiate a claim (albeit for 
PTSD rather than schizophrenia).  He was advised of the 
information needed from him to allow VA to assist him in 
obtaining such evidence, and steps he could take to help 
develop his claim.  The letter outlined VA's duties to assist 
the veteran in obtaining relevant records and to otherwise 
assist in the development of the veteran's claim.  The 
veteran was specifically advised that he could obtain private 
medical records and submit them to VA, or identify such 
records and request VA to obtain them.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also advised of 
the evidence that VA had obtained.  The veteran has not 
identified sources of additional evidence which have not been 
obtained.  The record does not show that VA has been unable 
to obtain pertinent records.  The Board is satisfied that VA 
has complied with its expanded duties to notify and assist 
the veteran.


ORDER

The claim of entitlement to service connection for 
schizophrenia is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



